In a declaratory judgment action, the appeal is from a judgment of the Supreme Court, Nassau County, dated March 26, 1979, which declared that plaintiffs were entitled to excess coverage under certain policy of insurance issued by defendant. Judgment affirmed, with costs. The trial court was justified in finding as a matter of law that the written communications sent to defendant insurance carrier were sufficient to constitute a notice of claim under section 167 (subd 1, par [c]) of the Insurance Law. Defendant’s failure to disclaim or deny coverage for a period in excess of one year after receiving notice was unreasonable, thus obligating it to provide excess coverage under the policy in question (see Insurance Law, § 167, subd 8; Allstate Ins. Co. v Gross, 21 NY2d 263). Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.